Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
in line 23 of Claim 25, insert --single-- before “ultra-violet”;
in line 29 of Claim 25, insert --single-- before “ultra-violet”;
in line 30 of Claim 25, insert --single-- before “ultra-violet”;
in line 23 of Claim 34, insert --single-- before “ultra-violet”;
in line 29 of Claim 34, insert --single-- before “ultra-violet”;
in line 1 of Claim 48, insert --single-- before “ultra-violet”;
in line 1 of Claim 49, insert --single-- before “ultra-violet”;
in line 1 of Claim 50, insert --single-- before “ultra-violet”;
in line 1 of Claim 51, insert --single-- before “ultra-violet”;
in line 5 of Claim 52, delete “ultra-violet” and insert --single ultra-violet sterilization--;
in line 7 of Claim 52, delete “ultra-violet” and insert --single ultra-violet sterilization--;
in line 5 of Claim 53, delete “ultra-violet” and insert --single ultra-violet sterilization--;
in line 7 of Claim 53, delete “ultra-violet” and insert --single ultra-violet sterilization--;
in line 2 of Claim 61, insert --single-- before “ultra-”;
in line 5 of Claim 61, insert --single-- before “ultra-violet”;
in line 2 of Claim 64, insert --single-- before “ultra-violet”;
in line 9 of Claim 64, insert --single-- before “ultra-violet”;
in line 10 of Claim 64, insert --single-- before “ultra-violet”;
in line 2 of Claim 65, insert --single-- before “ultra-violet”;
in line 9 of Claim 65, insert --single-- before “ultra-violet”;
in line 10 of Claim 65, insert --single-- before “ultra-violet”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to amendment of the claims which overcomes the last remaining rejections (i.e. 35 U.S.C. §112(a) and (b) rejections) in this application. While prior art such as Harty (8915422) discloses a dispenser with a dispensing port which is adjacent an ultraviolet sterilization light and a hardware processor executing an executable dispenser device code (see entire document, particularly Col. 47 lines 43-62 and Col. 48 lines 1-5 and 28-44) and a client device (526) comprised of a transmitter/receiver, a processor, and a memory including a database structure (see entire document, particularly Figure 47, Col. 53 line 51 to Col. 54 line 10), Harty (‘422) does not specifically teach that the dispenser comprises a refillable storage compartment with a main spool on which a roll of continuous web single-use towels is stored nor that the memory in the client device includes executable client device code that configures the client device to operatively communicate with the dispenser, receive sterilization and usage data from the dispenser, and store the data in the database structure. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a system for dispensing sterilized single use towels and recording data regarding sterilization and usage comprised of components, such as a dispenser that includes the components as well as a client device comprised of the components, in the configuration as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799